Case 1:21-cv-00909-PAB Document 21 Filed 06/09/21 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 21-cv-00909-PAB

ADAMA KEITA,

       Plaintiff,

v.

TROY BARLOW, and
ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,

       Defendants.


                                          ORDER


       This matter is before the Court sua sponte. On April 2, 2021, the Court ordered

defendant Allstate Fire and Casualty Insurance Company (“Allstate”) to show cause, by

April 16, 2021, why this case should not be remanded for lack of subject matter

jurisdiction. See Docket No. 11 at 6. After the Court granted two of Allstate’s extension

requests, see Docket Nos. 14–17, Allstate responded on April 30, 2021. Docket No.

19. The Court found that Allstate still had not sufficiently established plaintiff’s

citizenship and again ordered Allstate to show cause, by May 19, 2021, why the case

should not be remanded. Docket No. 20. Allstate did not respond to the second order

to show cause or request an extension of time to file a response.

       In its notice of removal, Allstate asserted that the Court has diversity jurisdiction

under 28 U.S.C. § 1332, Docket No. 1 at 2, ¶ 7, yet Allstate’s allegations regarding the

citizenship of plaintiff were not well pled. Docket No. 11 at 2. The notice of removal

states, “[p]laintiff is a Colorado citizen.” See Docket No. 1 at 3, ¶ 11 (citation omitted).
Case 1:21-cv-00909-PAB Document 21 Filed 06/09/21 USDC Colorado Page 2 of 4




In support, the notice of removal cites to ¶ 1 of plaintiff’s amended complaint and a

traffic accident report. Id. Plaintiff’s amended complaint states that plaintiff is a

“resident of the State of Colorado.” Docket No. 1-3 at 1, ¶ 1. The Court found these

allegations were not well pled because residency is not synonymous with domicile, and

only the latter is determinative of a party’s citizenship for the purposes of diversity

jurisdiction. Docket No. 11 at 2–3 (citing Whitelock v. Leatherman, 460 F.2d 507, 514

(10th Cir. 1972) (“[A]llegations of mere ‘residence’ may not be equated with ‘citizenship’

for the purposes of establishing diversity.”)). The Court explained that the traffic

accident report also did not establish plaintiff’s citizenship because citizenship is

determined at the time of filing, not at the time of the accident. Id. at 3 (citing Grupo

Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 570 (2004) (“It has long been the case

that ‘the jurisdiction of the court depends upon the state of things at the time of the

action brought.’”)).

       Allstate responded to the order to show cause and alleged that plaintiff is

actually a citizen of Pennsylvania, not Colorado. Docket No. 19 at 2, ¶ 5. Allstate

based this allegation on an email from plaintiff’s lawyer who stated that plaintiff is

“currently living in Pennsylvania,” Docket No. 19-1, and screen-shots from undated and

unverified social media profiles. Docket No. 19-2. In the second order to show cause,

the Court explained that these allegations were not sufficient to establish plaintiff’s

citizenship at the time of filing the notice of removal. Docket No. 20. The email from

plaintiff’s lawyer established, at most, plaintiff’s then-current residency, which may or

may not be the same as plaintiff’s citizenship at the time of filing. Id. at 2. As to the

screen-shots, Allstate provided no reason for the Court to conclude that the profiles

                                              2
Case 1:21-cv-00909-PAB Document 21 Filed 06/09/21 USDC Colorado Page 3 of 4




depicted actually belong to plaintiff, and, even if they do, they provide no support for

plaintiff’s citizenship at the time of filing. Id.

       It is well established that “[t]he party invoking federal jurisdiction bears the

burden of establishing such jurisdiction as a threshold matter.” Radil v. Sanborn W.

Camps, Inc., 384 F.3d 1220, 1224 (10th Cir. 2004). T herefore, when a defendant

removes a case from state court asserting the Court’s diversity jurisdiction, the

removing defendant has the burden of establishing that the jurisdictional prerequisites

of § 1332 have been satisfied. Martin v. Franklin Capital Corp., 251 F.3d 1284, 1290

(10th Cir. 2001), abrogated on other grounds by Dart Cherokee Basin Operating Co.,

LLC v. Owens, 574 U.S. 81, 89–90 (2014). Defendant has failed to do so.

       “[T]he presumption is that [federal courts] lack jurisdiction unless and until a

[proponent] pleads sufficient facts to establish it.” Celli v. Shoell, 40 F.3d 324, 327

(10th Cir. 1994) (citing United States v. Bustillos, 31 F.3d 931, 933 (10th Cir. 1994)).

Where uncertainties exist regarding the Court’s jurisdiction, those uncertainties are

resolved in favor of remand. Martin, 251 F.3d at 1290; see also Laughlin v. Kmart

Corp., 50 F.3d 871, 873 (10th Cir. 1995) (“[T]here is a presumption against removal

jurisdiction.”), abrogated on other grounds by Dart Cherokee Basin , 574 U.S. at 89–90;

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (“[I]t is to be

presumed that a cause lies outside this limited [federal] jurisdiction, . . . and the burden

of establishing the contrary rests upon the party asserting jurisdiction.”). The Court

gave Allstate two opportunities to demonstrate subject matter jurisdiction. Docket Nos.

11, 20. Because the subject matter jurisdiction allegations in the notice of removal and



                                                 3
Case 1:21-cv-00909-PAB Document 21 Filed 06/09/21 USDC Colorado Page 4 of 4




response to the Court’s first order to show cause were not well pled, and because

Allstate failed to respond to the second order to show cause, the Court finds that

Allstate has failed to carry its burden of establishing subject matter jurisdiction as a

threshold matter. See McPhail v. Deere & Co., 529 F.3d 947, 955 (10th Cir. 2008) (“[A]

proponent of federal jurisdiction must, if material factual allegations are contested,

prove those jurisdictional facts by a preponderance of the evidence.” (quotations

omitted)); see also Hto Holdings, Inc. v. Lebsock, No. 20-cv-02186-PAB, 2020 WL

5321894, at *2 (D. Colo. Sept. 4, 2020). W herefore, it is

       ORDERED that this case shall be remanded to the District Court for Denver

County, Colorado, where it was filed as Case No. 2020CV33775.



       DATED June 9, 2021.



                                           BY THE COURT:



                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                              4
